Darrell Hickman, Justice, dissenting. It is my judgment that the Act in this case was local and special legislation in violation of Amendment 14 to the Arkansas Constitution. As the majority points out, we previously held that similar legislation regarding this same school district was invalid in 1969. It is not denied the new Act was passed to settle the controversy between the West Side School District and the Heber Springs School District. However, the appellants argue that the Act is general in its application and, therefore, does not violate Amendment 14 to the Constitution. In Webb v. Adams, 180 Ark. 713, 23 S.W. 2d 617 (1929), we said: A law is special in a constitutional sense, when, by force of an inherent limitation, it arbitrarily separates some person, place or thing from those upon, but for such separation, it would operate. Act 390 of 1979 makes a distinction between school districts which are divided by a 12,000 acre reservoir, have students who must be transported 35 miles round trip through another school district, and all other school districts. We have held that such classifications cannot be arbitrary or elusive but must refer to the subject matter of the legislation. Simpson v. Matthews, 184 Ark. 213, 40 S.W. 2d 991 (1931). The purpose of the legislation in this case was to prevent dangerous travel and burdensome administration. What has this got to do with a 12,000 acres reservoir? Is there any difference between students who live in such a school district and must travel 35 miles round trip, from those who live in any other school district? I cannot find a substantial distinction in such classifications. One witness testified, rather vaguely, that other school districts might be involved, but there was no evidence at all to show that any other school district in the State of Arkansas had one student who had to travel 35 miles around a reservoir. The law generally provides that a change in a school district must be approved by both school districts. Act 390 is designed to circumvent that law. The chancellor held that this was local and special legislation and I agree with that decision. I would affirm the decree. Georse Rose Smith and Mays, JJ., join in this dissent.